Citation Nr: 1141287	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for right mandible fracture, evaluated as 20 percent disabling beginning November 14, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issue of a missing tooth secondary to right mandible fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to July 14, 2011, the Veteran's service-connected mandibular fracture had been productive of severe displacement of the mandible but without nonunion of the mandible or limited motion of the temporomandibular articulation with inter-incisal range less than 20 millimeters (mm).

2.  Beginning July 14, 2011, range of motion of the temporomandibular articulation was limited to 11 mm without pain.  

3.  Beginning September 2, 2011, range of motion of the temporomandibular articulation was limited to a range between 5 and 10 mm.  





CONCLUSIONS OF LAW

1.  Prior to July 14, 2011, the criteria for an evaluation in excess of 20 percent rating for right mandible fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Codes 9903, 9904, 9905 (2011).

2.  The criteria for a 30 percent rating, but not higher, for right mandible fracture are met beginning July 14, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Codes 9903, 9904, 9905 (2011).

3.  The criteria for a 40 percent rating, but not higher, for right mandible fracture are met beginning September 2, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Codes 9903, 9904, 9905 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in December 2007.  The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letter mailed in December 2007.  Therefore, the duty to assist has been met.
In developing his claim, VA obtained the Veteran's service treatment records (STRs), as well as private and VA treatment records.  In addition, VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

III.  Entitlement to an increased rating for right mandible fracture, evaluated as 20 percent disabling beginning November 14, 2007.  

A.  Period Prior to July 14, 2011

For the period prior to July 14, 2011, the Veteran's mandible fracture was evaluated under Diagnostic Code 9904.  

Diagnostic Code 9904 is for mandible malunion, and provides for a noncompensable rating when it results in slight displacement, a 10 percent rating when it results in moderate displacement, and a 20 percent rating when it results in severe displacement.  The NOTE to Diagnostic Code 9904 indicates that these ratings are dependent on the degree of motion and relative loss of masticatory function.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

During a January 2008 VA dental and oral examination, the Veteran reported occasional open locking of his jaw and left side cheek biting.  Upon examination, the examiner opined that the Veteran did not have any functional impairment due to loss of motion of the masticatory system.  He had minor masticatory function due to loss of tooth #19.

In May 2008, the Veteran reported that due to malunion of his lower jaw, he would bite his tongue and cheeks and had severe muscles spasms.  

During the January 2008 examination, the Veteran had no speech issues or oral deformities.  

The Veteran reported an inability to chew properly during the January 2009 VA examination.  The Veteran avoided certain foods that required considerable chewing.  The Veteran also had bruxism changes due to chewing of his tongue but the Veteran reported that his jaw no longer dislocated.  The January 2009 examiner noted that he was not an oral surgeon and did not feel qualified to submit significant descriptions regarding his right mandibular injury.  

In an April 2009 Supplemental Statement of the Case, the RO granted an increased evaluation of 20 percent beginning November 14, 2007, the date of the Veteran's claim.  The RO found that although the Veteran did not have severe displacement under Diagnostic Code 9904, his significant loss of masticatory function warranted a 20 percent evaluation.

In October 2009, the Veteran was fitted with a lower mandibular splint due to TMJ pain.

A January 2010 private treatment record noted tenderness to palpation throughout the muscles of mastication as well as over the capsules of the temporomandibular joints as well as in the masseter muscles areas.  The physician noted that the Veteran had tendomyalgia of the muscles of mastication and capsulitis of the temporomandibular joints.  

In September 2010, a private physician suggested construction of a lower gnathologic appliance to improve occlusal mechanics.

In a February 2010 VA treatment record, the Veteran reported jaw pain and left ear numbness as well as pain in his cheeks and inside his mouth.  

In October 2010, the Veteran reported worsening of pain due to TMJ.

A June 2011 MRI found mild anterior displacement in the close mouth view which reduced with open mouth positioning.  

The Veteran is currently receiving the highest evaluation under Diagnostic Code 9904.  

The Board has considered other analogous criteria, but finds none that would avail the Veteran of a higher rating for the period prior to July 14, 2011.  
Notably, there has been no evidence of loss of the mandible (Diagnostic Codes 9901, 9902).  According to the January 2008 VA examination, the Veteran had no loss of bone of the mandible, maxilla, or hard palate.

There is no evidence of nonunion of the mandible (Diagnostic Code 9903).  As noted above, a June 2011 MRI found only mild anterior displacement in the close mouth view which reduced with open mouth positioning.  

Although the evidence shows limited motion of the temporomandibular articulation, a higher 30 percent evaluation would not be warranted (Diagnostic Code 9905).  38 C.F.R. § 4.149.  A 30 percent evaluation is assigned when inter-incisal range of motion is 11 to 20 mm.  A 40 percent evaluation is assigned when there is inter-incisal range of motion of 0 to 10 mm.  A 10 percent evaluation is warranted when range of lateral excursion is 0 to 4 mm but the NOTE to Diagnostic Code 9905 indicates that limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  

During the January 2008 VA examination, the examiner found that inter-incisal range of motion was 40 mm and right lateral excursive movement was 12 mm and left lateral excursive movement was 10 mm.

A January 2010 private treatment record noted that the Veteran had a somewhat limited maximum opening.  The exact range of motion was not provided.

A February 2010 VA treatment record notes a Maximum Intercisal Opening (MIO) of 39 mm.  He had good left and right lateral excursions (7 and 8 mm)

In a March 2011 VA treatment record, rotation of motion was 28-34 mm at maximum opening.  Range of motion of lateral excursion was 8 to 12 mm but Veteran struggled with protrusive.  

A May 2011 private treatment record notes mandibular range of motion measurements revealed maximum active opening with pain of 37 with deflection to the left.  Left lateral excursion was 7 mm and right lateral excursion was 3 mm.  
Therefore, the evidence does not show that a 30 percent evaluation is warranted prior to July 14, 2011 under Diagnostic Code 9905.

The Veteran has also claimed loss of teeth due to manibular fracture and headaches secondary to TMJ.  The issue of loss of teeth has been referred to the RO for further development and the issue of service connection for headaches secondary to TMJ is being adjudicated separately at the RO.  

In conclusion, the Board finds that a rating in excess of 20 percent prior to July 14, 2011 is not warranted.  The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Lewinski, 1 Vet. App. 49 (1990).  

B.  Period Beginning July 14, 2011

A private treatment record dated on July 14, 2011 notes that maximum pain-free opening was 11 mm.  He had right and left jaw aches, joint noise, popping, grating, and locking.  He had splint therapy beginning in February 2011 in an attempt to decompress the temporomandibular joints and improve occlusal mechanics.  The Veteran's comfort had improved as long as he wore the splint; however, his comfort without the splint and range of motion has deteriorated over time.  The physician concluded that maximum medical improvement, using non-surgical treatment has been reached and that further evaluation was now necessary.  

Under Diagnostic Code 9905, a 30 percent evaluation is warranted when inter-incisal range of motion is limited to 11 to 20 mm.  A 40 percent evaluation is warranted when inter-incisal range of motion is from 0 to 10 mm.  

Therefore, the Board finds that beginning July 14, 2011, a higher 30 percent evaluation is warranted for the right mandible fracture.  As limitation of motion is not further limited, a higher rating than 30 percent is not warranted for this period.  38 C.F.R. §§ 4.7, 4.21.

C.  Period Beginning September 2, 2011

The Veteran submitted private treatment records from September 2, 2011 through September 21, 2011 showing a limitation of motion of the temporomandibular joint ranging from 5 to 10 mm open and 10 mm deviated to the left.  

Furthermore, a September 2011 VA treatment record noted that the Veteran could only get one finger width in between his teeth.  He was prescribed Morphine for his facial pain.

Therefore, the Board finds that beginning September 2, 2011, a higher 40 percent evaluation is warranted for the right mandible fracture.  As will be discussed below, a higher rating than 40 percent is not warranted for this period.  38 C.F.R. §§ 4.7, 4.21.

D.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  To afford justice in exceptional situations, an extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  However, a referral for extraschedular consideration is not required.  

First, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is otherwise no indication of marked interference with employment in excess of that contemplated by the rating schedule.  

The Veteran has not been hospitalized for his disability or related complications.  There is no other evidence which the Board finds would render impractical the application of the regular schedular standards for the service-connected disabilities addressed hereinabove.  

For these reasons, the Board is not required to remand the Veteran's claims for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, the Board finds that a rating in excess of 20 percent is not warranted for right mandible fracture prior to July 14, 2011.  An increased evaluation of 30 percent, but not higher, is warranted beginning July 14, 2011.  An increased evaluation of 40 percent, but not higher, is warranted beginning September 2, 2011.  


ORDER

An evaluation in excess of 20 percent for right mandible fracture prior to July 14, 2011 is denied.

A 30 percent evaluation for right mandible fracture is granted for the period beginning July 14, 2011, subject to the laws and regulations governing the payment of monetary benefits.

A 40 percent evaluation for right mandible fracture is granted for the period beginning September 2, 2011, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


